THE COURT.
The appellant was convicted in the Superior Court of San Joaquin County of a felony, to wit: Robbery of the first degree.
[1] The transcript on appeal was filed in this court November 18, 1932. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on May 8, 1933. No appearance was made for appellant at the time the case was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.